Corrected Notice of Allowance

Examiner’s Comment
In the Notice of Allowance dated 4/30/2021, the examiner stated that a certified copy of GB 1517735.5 had not been received by the USPTO. However, it appears that a certified copy of GB 1517735.5 was received on 4/5/2018.  The purpose of this communication is to correct examiner’s statement regarding the certified copy of GB 1517735.5.  The Examiner’s Amendment and the Reasons for Allowance in the 4/30/2021 Notice of Allowance are still in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 3, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714